IN THE SUPREME COURT OF TENNESSEE

                                   AT JACKSON




                                                 For Publication
STATE OF TENNESSEE,                       )
                                          )      Filed: _9/9/96________
                     Appellee,            )
                                          )
                                          )
Vs.                                       )      Shelby Criminal
                                          )
                                          )
RICHARD ODOM, a/k/a                       )      No. 02-S-01-9502-CR-00014
OTIS SMITH,                               )
                                          )
                     Appellant.           )
                                                                    FILED
                                                                    September 9, 1996

                                                                    Cecil Crowson, Jr.
                       ORDER ON PETITION TO REHEAR                  Appellate C ourt Clerk




       The State has requested a rehearing in this case. The Court has

considered the petition and finds it to be without merit. The petition to rehear is

denied. The Members of the Court adhere to the positions stated in the original

Opinions in this cause.



       It is so ORDERED.


                                                 PER CURIAM